2:11-cr-00472-DCN        Date Filed 02/12/21     Entry Number 2575          Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                 CHARLESTON DIVISION

    UNITED STATES OF AMERICA,           )
                                        )                  No. 2:11-cv-0472-DCN-1
                vs.                     )
                                        )                          ORDER
    GARY LAMONTT SMITH,                 )
                                        )
                      Defendant.        )
    ____________________________________)

           This matter is before the court on defendant Gary Lamontt Smith’s (“Smith”)

    motion to reduce sentence, ECF No. 1918. For the reasons set forth below, the court

    denies the motion.

                                       I. BACKGROUND

           On December 11, 2011, the government named Smith in a fourth superseding

    indictment charging him and a number of codefendants with crimes relating to their

    participation in a vast drug distribution network. ECF No. 1187. On April 30, 2013,

    after the first day of a trial, Smith pled guilty pursuant to a Rule 11(c)(1)(C) plea

    agreement to Count One of the indictment, which charged Smith with a conspiracy to

    distribute heroin in violation of 21 U.S.C. § 846. ECF No. 1366. Prior to sentencing, the

    United States Probation Office prepared a presentence report (“PSR”), which noted that

    Smith was subject to certain sentence enhancements based on, inter alia, his membership

    in a street gang and his previous felony drug convictions. ECF No. 637. With respect to

    the crime for which he was convicted, the PSR held Smith accountable for “a

    conservative total of 10.425 kilograms of heroin.” Id. ¶ 29. The PSR also noted that

    “[h]ad the defendant not been offered and accepted a Rule 11(c)(1)(C) plea agreement,

    Smith was facing mandatory LIFE imprisonment, pursuant to 21 U.S.C. §[§]

                                                  1
2:11-cr-00472-DCN      Date Filed 02/12/21      Entry Number 2575         Page 2 of 6




    841(b)(1)(A) and 851. As a result of his plea, the parties have agreed to a 19[-]year, or

    228[-]month, imprisonment term.” Id. ¶ 71 (emphasis in original).

           On September 19, 2013, the court sentenced Smith to a 228-month term of

    imprisonment, pursuant to his Rule 11(c)(1)(C) plea agreement. ECF No. 1639. On

    January 20, 2015, Smith filed a motion to reduce his sentence under 18 U.S.C.

    § 3582(c)(2), pursuant to Amendment 782 to the United States Sentencing Guidelines

    (the “Guidelines”). ECF No. 1918. The court determined that Smith was “not eligible

    for consideration based upon th[e] amendment [ ] because he entered a Rule 11(c)(1)(C)

    plea agreement,” and thus denied the motion. ECF No. 2115 at 1. The court premised its

    ruling upon United States v. Brown, which held that relief under § 3582(c)(2) is “usually

    not available” where a defendant pleads guilty pursuant to a Rule 11(c)(1)(C) plea

    agreement except where “the plea agreement itself expressly refers to and relies upon”

    the defendant’s Guideline range. 653 F.3d 337, 340 (4th Cir. 2011).

           Smith appealed the court’s order, and, during the pendency of his appeal, the

    Supreme Court issued Hughes v. United States, which abrogated the Fourth Circuit’s

    decision in Brown. 138 S. Ct. 1765, 1775 (2018). In Hughes, the Supreme Court

    announced that § 3582(c)(2) authorizes a district court to reduce a defendant’s sentence,

    even where the defendant entered into a Rule 11(c)(1)(C) plea agreement, if the

    Guidelines range “was a basis for the court’s exercise of discretion in imposing a

    sentence.” Id. at 1775. Where the Guidelines range “was not a relevant part of the

    analytic framework the judge used to . . . approve the agreement,” the Supreme Court

    continued, “then the defendant’s sentence was not based on that sentencing range, and

    relief under § 3582(c)(2) is unavailable.” Id. at 1776. Accordingly, the Fourth Circuit



                                                 2
2:11-cr-00472-DCN       Date Filed 02/12/21        Entry Number 2575          Page 3 of 6




    vacated the court’s order denying Smith’s motion to reduce his sentence, noting that the

    court denied the motion “without the benefit of Hughes[.]” ECF No. 2456 at 3. Because

    the Fourth Circuit could “not conclude that the [ ] court eschewed the Guidelines range in

    favor of other sentencing factors,” id., it remanded the motion with instructions to

    determine “whether Smith is eligible for relief . . . in the first instance,” id. at 3 n.*.

            On May 14, 2019, the court held a hearing on Smith’s remanded motion to reduce

    sentence. ECF No. 2499. The night before the hearing, Smith’s counsel filed a

    memorandum in support of his motion. ECF No. 2498. Therefore, the court declined to

    resolve the motion from the bench, noting that the government “ought to have a chance to

    respond to” the late-night filing. ECF No. 2525, 15:8–9. Thus, the court permitted the

    government the opportunity to respond and opted to resolve Smith’s motion “on [the]

    paper[s].” Id. at 1–2. The government took a considerable amount of time to seize that

    opportunity. On October 27, 2020, the government filed a response to Smith’s

    memorandum in support of his motion to reduce his sentence. ECF No. 2550. As such,

    this motion is, at long last, ripe for the court’s review.

                                          II. DISCUSSION

            In his motion, Smith asks the court to reduce his sentence based on the effect

    Amendment 782 has on his Guidelines range. The court denies the request for two

    reasons. First, the court’s acceptance of Smith’s plea was based on the agreement

    between Smith and the government, not on Smith’s Guidelines range. The Honorable

    Judge Patrick Duffy presided over the proceedings when Smith was initially sentenced.

    From the court’s reading of the record, it seems clear that Judge Duffy based his




                                                    3
2:11-cr-00472-DCN         Date Filed 02/12/21       Entry Number 2575         Page 4 of 6




    acceptance of Smith’s proposed sentence on the parties’ agreement to the plea deal, not

    Smith’s Guidelines range:

               [Y]ou’re now under an agreement that you came to with the U.S. Attorney,
               where the guidelines don’t make any difference, and there is not going to
               be any motion, and there’s not going to be any variance, because you have
               agreed to the sentence itself, which is 19 years. And I think you were wise
               to do that. But there’s no way in the world at this point that that’s going to
               change. You made that bargain and you’re going to live with that bargain,
               as the Government must . . . . And now you come to court and want to
               contest various issues in the presentence report, when it’s irrelevant, and at
               this point academic.

    ECF No. 1678 at 5 (emphasis added). Therefore, Smith’s Guidelines range clearly “was

    not a relevant part of the analytic framework” Judge Duffy used to “approve the

    agreement,” meaning that “relief under § 3582(c)(2) is unavailable.” Hughes, 138 S. Ct.

    at 1776.

               Moreover, even assuming that the record before the court left some doubt as to

    the basis for Smith’s sentence, the court finds that Smith is not entitled to a reduction

    based on the relevant sentencing factors. In sentencing a defendant or, in this case,

    determining whether a reduction is justified, 18 U.S.C. § 3553(a) requires a court to

    “impose a sentence sufficient, but not greater than necessary,” considering the following

    factors:

               (1) the nature and circumstances of the offense and the history and
               characteristics of the defendant;
               (2) the need for the sentence imposed--
                       (A) to reflect the seriousness of the offense, to promote respect for
                       the law, and to provide just punishment for the offense;
                       (B) to afford adequate deterrence to criminal conduct;
                       (C) to protect the public from further crimes of the defendant; and
                       (D) to provide the defendant with needed educational or vocational
                       training, medical care, or other correctional treatment in the most
                       effective manner;
               (3) the kinds of sentences available;



                                                     4
2:11-cr-00472-DCN       Date Filed 02/12/21     Entry Number 2575        Page 5 of 6




           (4) the kinds of sentence and the sentencing range established for [the
           offense committed];
           [. . .]
           (5) any pertinent policy statement
           [. . .]
           (6) the need to avoid unwarranted sentence disparities among defendants
           with similar records who have been found guilty of similar conduct; and
           (7) the need to provide restitution to any victims of the offense.

           As set out in the PSR, Smith had a leadership role in a vast heroin distribution

    conspiracy that began in 2006. The object of the conspiracy included transporting heroin

    from New York to South Carolina for distribution to South Carolina citizens. The

    vastness of the conspiracy is underscored by the initial indictments’ inclusion of twenty-

    seven co-defendants. Prior to his leadership role in the conspiracy for which he is

    currently incarcerated, Smith received three separate convictions for possession with

    intent to distribute heroin. ECF No. 637 ¶¶ 35, 36, 38. His criminal history, membership

    in a street gang, possession of a striking volume of heroin, and conviction qualified Smith

    for a sentence of life imprisonment. Id. at § 71. As such, the court’s consideration of the

    § 3553(a) factors does not justify a reduction to Smith’s 220-month sentence. Thus, his

    motion is denied.




                                                 5
2:11-cr-00472-DCN   Date Filed 02/12/21     Entry Number 2575       Page 6 of 6




                                   III. CONCLUSION

          For the foregoing reasons the court DENIES the motion to reduce sentence.

          AND IT IS SO ORDERED.




                                      DAVID C. NORTON
                                      UNITED STATES DISTRICT JUDGE
    February 12, 2021
    Charleston, South Carolina




                                             6
